375 U.S. 6 (1963)
HENRY ET AL.
v.
CITY OF ROCK HILL.
No. 97.
Supreme Court of United States.
Decided October 14, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF SOUTH CAROLINA.
Jack Greenberg, Constance Baker Motley, Matthew J. Perry, Lincoln C. Jenkins, Jr., Donald James Sampson and Willie T. Smith, Jr. for petitioners.
Daniel R. McLeod, Attorney General of South Carolina, and Everett N. Brandon, Assistant Attorney General, for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment is vacated and the case is remanded to the Supreme Court of South Carolina for further consideration in light of Edwards v. South Carolina, 372 U. S. 229.